 118DECISIONSOF NATIONALLABOR RELATIONS BOARDHenry Colder CompanyandRetail Store EmployeesLocal No. 44,affiliatedwith Retail Clerks Inter-nationalAssociation,AFL-CIO.Cases30-CA-124 and 30-CA-167June 30, 1970SECOND SUPPLEMENTAL DECISION ANDORDER DENYING MOTIOt'By MEMBERS FANNING,MCCULLOCH,BROWN, ANDJENKINSThe National Labor Relations Board, on Februa-ry 27, 1970, following consideration of the parties'statements of position with respect to the effect ofN.L.R.B. v. Gissel Packing Company,395 U.S. 595,on the Board's original Decision and Order,' issueda Supplemental Decision herein.'In itsSupplemen-talDecision, the Board affirmed its finding that theRespondent violated Section 8(a)(5) of the Act byrefusing, on and after October 19, 1964. to recog-nize and bargain with the Union which representeda majority of the employees in the appropriate unit,and its Order that the Respondent bargain with theUnion.On March 26, 1970, the Respondent filed a mo-tion to reopen the record, to which was attached anaffidavit from its general manager asserting that ofthe 33 employees employed in the bargaining unitas of March 20, 1970, only 4 had been employed atthe time of the damand for recognition by theUnion in October 1964. In its motion, the Respon-dent moves the Board to reopen the record to ad-duce evidence of such turnover in order to recon-sider the propriety of the Board's finding that a bar-gaining order is appropriate, and asks that the ac-tion of the Board in its Supplemental Decision bestayed.The Board, having duly considered the matter,herewith denies the motion filed by the Respon-dent, for the following reasons:1.The motion does not comply with the Board'sRules and Regulations. By notice dated November7, 1969, the parties were givenuntilNovember 21,1969, to file with the Boardstatementsof positionwith respect to the effect of the opinion of theSupreme Court of the United States inN.L.R.B. v.Gissel Packing Company, supra,on the bargainingorder originallyissued in this case.In its statementof position filed in response to the notice, theRespondent argued that the lapse of time since theUnion's demand for recognition was a factor whichthe Board should consider in deciding whether to1163 NLRB 105' 181 NLRB 320' The Boardfinds that the instantcase is procedurallydistinguishablefromN L R B v American Cable Systems,Inc, 427 F 2d 446 (C A 5) Thereaffirm its bargaining order or to direct an elec-tion.The Respondent made no contention basedupon turnover. The Board duly considered thelapse of time, as stated in the Board's SupplementalDecision, but found that it did not prevent affirma-tion of the bargaining order. The present motiondoes not comply with applicable Section 102.48(d)of the Board's Rules and Regulations, Series 8, asamended, in that (1) it is not supported by an al-legation or evidence that the matters raised thereinare in the nature of newly discovered evidence orfor any other merireason merit consideration at thisstage of this proceeding; and (2) in the light of (1),since the Respondent's motion was filed more than20 days after the Board's Supplemental Decision, ittherefore is untimely.2. In any event, the Board finds that the motionislackinginmerit.The Board interprets theopinion of the Supreme Court of the United StatesinN.L.R.B. v. Gissel Packing Company, supra,610-13, as permitting the issuance of a bargainingorder where, as here, the standards therein are met,regardless of the passage of time and the union'sloss of majority by turnover or otherwise since thecommission of the unfair labor practices and theunion's demand for recognition. See, e.g.,HoraceSimmons, d/b/a Vaca Valley Bus Lines,179 NLRB641. See alsoN.L.R.B. v. L. B. Foster Company,418 F.2d 1 (C.A. 9), cert. denied 397 U.S. 9903' Asthe court of appeals pointed out inFoster,to permitturnover to preclude the issuance of a bargainingorder would "be an added inducement to the em-ployer to indulge in unfair practices in order to de-feat the unionin anelection.He will have as anally, in addition to the attrition of union support in-evitably springing from delay in accomplishingresults, the fact that turnover itself will help him, sothat the longer he can hold out the better hischances of victory will be."(Supra, 5.)Once an employer's obligation to recognize andbargain with a union arises, the union's majoritystatus must be presumed to continue and may notbe attackedat least untilthe employer has satisfiedhis statutory obligation. Through prolongation oflitigation herein Respondent has thwarted the statu-tory command at all times since 1964, and theBoard is not now disposed to reward Respondent'sefforts by relieving it of its still unfulfilled obliga-tion.Accordingly,It is hereby ordered that the motion to reopenthe record filed by the Respondent on March 26,1970, be, and it hereby is, denied.court remanded that case for consideration of evidence of turnoverproffered before the issuance of the Board'sSupplemental Decision andOrder In any event,the Board respectfully disagrees with the court's deci-sion in that case184 NLRB No. 13